Filed 8/1/13 In re J.Y. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re J.Y., a Person Coming Under the                                B245688
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. GJ29682)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

J.Y.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Robin
Miller Sloan, Judge. Affirmed as modified.
         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr., Deputy
Attorney General, for Plaintiff and Respondent.


                                                       ******
       The juvenile court sustained a petition filed pursuant to Welfare and Institutions
Code section 602, and found minor J.Y. (appellant) committed the offense of
misdemeanor battery on a school employee, under Penal Code section 243.6. Appellant
was placed home on probation. Appellant contends the reference to a maximum period
of confinement should be stricken from the dispositional minute order because the court
did not impose a maximum term. The People concede the error.
       We shall order the dispositional minute order amended accordingly. Otherwise,
we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On March 7, 2012, Joel Blassio was teaching a math class at Tobinworld School—
a school for special education students. Appellant stood up and refused to sit down when
asked to do so by Blassio. Blassio placed demerits on appellant’s merit system tally sheet
for noncompliance. Appellant threw a desk on its side and charged at Blassio. Appellant
punched Blassio with a closed fist on the side of the head. Blassio suffered swelling on
his head and an injury to his eye.
       Following a contested hearing the juvenile court declared appellant a ward of the
court, and placed him home on probation with numerous conditions. The court made no
reference to a maximum period of confinement.
                                     CONTENTION
       Appellant’s sole contention on appeal arises from the following discrepancy
between the juvenile court judge’s oral pronouncement of sentence and the November 26,
2012 minute order reflecting that sentence. The minute order shows that condition
No. 26 was imposed. The minute order contains the following language for condition
No. 26: “Minor may not be held in physical confinement for a period to exceed 1 yr[].”
Appellant contends the minute order must be corrected to conform to the juvenile court’s
oral pronouncement of judgment by striking the reference to a period of confinement.
                                      DISCUSSION
       Because the oral pronouncement of sentence prevails over the minute order
(People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2), the entry is a mistake and is subject

                                             2
to correction (People v. Mesa (1975) 14 Cal.3d 466, 471–472). The minute order’s
reference to a maximum term of confinement is erroneous because (1) the court made no
such oral pronouncement, and (2) no maximum term applies where, as here, the minor is
placed home on probation.
       The term of confinement had no legal effect. Welfare and Institutions Code
section 726, subdivision (d) generally requires the juvenile court to specify a maximum
term of confinement not exceeding the time of confinement allowable for an adult
convicted of the same offense. But when a minor remains in the physical custody of his
parents, that provision does not apply. (In re Matthew A. (2008) 165 Cal.App.4th 537,
541; In re Ali A. (2006) 139 Cal.App.4th 569, 573–574.) The order setting a maximum
term of confinement is not authorized by statute. (In re Matthew A., supra, at p. 541.)
                                     DISPOSITION
       The juvenile court shall correct the dispositional minute order dated November 26,
2012, by striking the reference to a maximum term of confinement. As modified, the
order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                            _____________________, J. *
                                                  FERNS
We concur:




____________________________, P. J.
      BOREN


____________________________, J.
      ASHMANN-GERST



*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3